PER CURIAM.
Motion for an appeal from a judgment of conviction in the Lawrence Circuit Court for a second offense of transporting intoxicating liquor in local option territory for the purpose of sale, and fixing the punishment at a.fine of $100 and confinement in the county jail for 60 days. The sole ground for reversal is appellant insists he was entitled to an affirmative instruction to the effect that if he was transporting the whiskey for his personal use he should be acquitted.
The record shows the court instructed that before the jury could convict appellant it must believe -beyond a reasonable doubt he was transporting the whiskey for the purpose of sale. The instruction is couched in such language that an ordinary man who sits on a jury can easily understand, and its negative (raised by the usual reasonable doubt instruction) completely covers the defense of the accused; in which event we have held it is not necessary to give an affirmative instruction. Reynolds v. Com., Ky., 257 S.W.2d 514; Blevins v. Com., Ky., 258 S.W.2d 501.
Finding no error in the record, the judg-. ment is affirmed.